
	
		II
		110th CONGRESS
		1st Session
		S. 365
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 23, 2007
			Mr. Graham (for himself,
			 Mr. Hagel, and Mr. Dorgan) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of Energy to
		  establish monetary prizes for achievements in overcoming scientific and
		  technical barriers associated with hydrogen energy.
	
	
		1.Short titleThis Act may be cited as the
			 H-Prize Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Administering entityThe term administering
			 entity means the entity with which the Secretary enters into an
			 agreement under section 3(c).
			(2)DepartmentThe term Department means
			 the Department of Energy.
			(3)SecretaryThe term Secretary means the
			 Secretary of Energy.
			3.Prize authority
			(a)In GeneralThe Secretary shall carry out a program to
			 competitively award cash prizes only in conformity with this Act to advance the
			 research, development, demonstration, and commercial application of hydrogen
			 energy technologies.
			(b)Advertising and Solicitation of
			 Competitors
				(1)AdvertisingThe Secretary shall widely advertise prize
			 competitions to encourage broad participation, including by individuals,
			 universities (including historically Black colleges and universities and other
			 minority serving institutions), and large and small businesses (including
			 businesses owned or controlled by socially and economically disadvantaged
			 persons).
				(2)Announcement through federal register
			 noticeThe Secretary shall
			 announce each prize competition by publishing a notice in the Federal Register.
			 This notice shall include the subject of the competition, the duration of the
			 competition, the eligibility requirements for participation in the competition,
			 the process for participants to register for the competition, the amount of the
			 prize, and the criteria for awarding the prize.
				(c)Administering the
			 CompetitionsThe Secretary
			 shall enter into an agreement with a private, nonprofit entity to administer
			 the prize competitions, subject to the provisions of this Act. The duties of
			 the administering entity under the agreement shall include—
				(1)advertising prize competitions and their
			 results;
				(2)raising funds from private entities and
			 individuals to pay for administrative costs and to contribute to cash
			 prizes;
				(3)working with the Secretary to develop the
			 criteria for selecting winners in prize competitions, based on goals provided
			 by the Secretary;
				(4)determining, in consultation with the
			 Secretary, the appropriate amount for each prize to be awarded;
				(5)selecting judges in accordance with section
			 4(d), using criteria developed in consultation with the Secretary; and
				(6)preventing the unauthorized use or
			 disclosure of a registered participant’s intellectual property, trade secrets,
			 and confidential business information.
				(d)Funding SourcesPrizes under this Act shall consist of
			 Federal appropriated funds and any funds provided by the administering entity
			 (including funds raised pursuant to subsection (c)(2)) for such cash prizes.
			 The Secretary may accept funds from other Federal agencies for such cash
			 prizes. The Secretary may not give any special consideration to any private
			 sector entity or individual in return for a donation to the administering
			 entity.
			(e)Announcement of PrizesThe Secretary may not issue a notice
			 required by subsection (b)(2) until all the funds needed to pay out the
			 announced amount of the prize have been appropriated or committed in writing by
			 the administering entity. The Secretary may increase the amount of a prize
			 after an initial announcement is made under subsection (b)(2) if—
				(1)notice of the increase is provided in the
			 same manner as the initial notice of the prize; and
				(2)the funds needed to pay out the announced
			 amount of the increase have been appropriated or committed in writing by the
			 administering entity.
				(f)SunsetThe authority to announce prize
			 competitions under this Act shall terminate on September 30, 2018.
			4.Prize categories
			(a)CategoriesThe Secretary shall establish prizes
			 for—
				(1)advancements in components or systems
			 related to—
					(A)hydrogen production;
					(B)hydrogen storage;
					(C)hydrogen distribution; and
					(D)hydrogen utilization;
					(2)prototypes of hydrogen-powered vehicles or
			 other hydrogen-based products that best meet or exceed objective performance
			 criteria, such as completion of a race over a certain distance or terrain or
			 generation of energy at certain levels of efficiency; and
				(3)transformational changes in technologies
			 for the distribution or production of hydrogen that meet or exceed far-reaching
			 objective criteria, which shall include minimal carbon emissions and which may
			 include cost criteria designed to facilitate the eventual market success of a
			 winning technology.
				(b)Awards
				(1)AdvancementsTo the extent permitted under section 3(e),
			 the prizes authorized under subsection (a)(1) shall be awarded biennially to
			 the most significant advance made in each of the four subcategories described
			 in subparagraphs (A) through (D) of subsection (a)(1) since the submission
			 deadline of the previous prize competition in the same category under
			 subsection (a)(1) or the date of enactment of this Act, whichever is later,
			 unless no such advance is significant enough to merit an award. No one such
			 prize may exceed $1,000,000. If less than $4,000,000 is available for a prize
			 competition under subsection (a)(1), the Secretary may omit one or more
			 subcategories, reduce the amount of the prizes, or not hold a prize
			 competition.
				(2)PrototypesTo the extent permitted under section 3(e),
			 prizes authorized under subsection (a)(2) shall be awarded biennially in
			 alternate years from the prizes authorized under subsection (a)(1). The
			 Secretary is authorized to award up to one prize in this category in each
			 2-year period. No such prize may exceed $4,000,000. If no registered
			 participants meet the objective performance criteria established pursuant to
			 subsection (c) for a competition under this paragraph, the Secretary shall not
			 award a prize.
				(3)Transformational technologiesTo the extent permitted under section 3(e),
			 the Secretary shall announce one prize competition authorized under subsection
			 (a)(3) as soon after the date of enactment of this Act as is practicable. A
			 prize offered under this paragraph shall be not less than $10,000,000, paid to
			 the winner in a lump sum, and an additional amount paid to the winner as a
			 match for each dollar of private funding raised by the winner for the hydrogen
			 technology beginning on the date the winner was named. The match shall be
			 provided for 3 years after the date the prize winner is named or until the full
			 amount of the prize has been paid out, whichever occurs first. A prize winner
			 may elect to have the match amount paid to another entity that is continuing
			 the development of the winning technology. The Secretary shall announce the
			 rules for receiving the match in the notice required by section 3(b)(2). The
			 Secretary shall award a prize under this paragraph only when a registered
			 participant has met the objective criteria established for the prize pursuant
			 to subsection (c) and announced pursuant to section 3(b)(2). Not more than
			 $10,000,000 in Federal funds may be used for the prize award under this
			 paragraph. The administering entity shall seek to raise $40,000,000 toward the
			 matching award under this paragraph.
				(c)CriteriaIn establishing the criteria required by
			 this Act, the Secretary shall consult with—
				(1)the Department’s Hydrogen Technical and
			 Fuel Cell Advisory Committee;
				(2)other Federal agencies, including the
			 National Science Foundation; and
				(3)private organizations, including
			 professional societies, industry associations, and the National Academy of
			 Sciences and the National Academy of Engineering.
				(d)JudgesFor each prize competition, the Secretary
			 shall assemble a panel of qualified judges to select the winner or winners on
			 the basis of the criteria established under subsection (c). Judges for each
			 prize competition shall include individuals from outside the Department,
			 including from the private sector. A judge may not—
				(1)have personal or financial interests in, or
			 be an employee, officer, director, or agent of, any entity that is a registered
			 participant in the prize competition for which he or she will serve as a judge;
			 or
				(2)have a familial or financial relationship
			 with an individual who is a registered participant in the prize competition for
			 which he or she will serve as a judge.
				5.EligibilityTo be eligible to win a prize under this
			 Act, an individual or entity—
			(1)shall have complied with all the
			 requirements in accordance with the Federal Register notice required under
			 section 3(b)(2);
			(2)in the case of a private entity, shall be
			 incorporated in and maintain a primary place of business in the United States,
			 and in the case of an individual, whether participating singly or in a group,
			 shall be a citizen of, or an alien lawfully admitted for permanent residence
			 in, the United States; and
			(3)shall not be a Federal entity, a Federal
			 employee acting within the scope of his employment, or an employee of a
			 national laboratory acting within the scope of his employment.
			6.Intellectual propertyThe Federal Government shall not, by virtue
			 of offering or awarding a prize under this Act, be entitled to any intellectual
			 property rights derived as a consequence of, or direct relation to, the
			 participation by a registered participant in a competition authorized by this
			 Act. This section shall not be construed to prevent the Federal Government from
			 negotiating a license for the use of intellectual property developed for a
			 prize competition under this Act.
		7.Liability
			(a)Waiver of LiabilityThe Secretary may require registered
			 participants to waive claims against the Federal Government and the
			 administering entity (except claims for willful misconduct) for any injury,
			 death, damage, or loss of property, revenue, or profits arising from the
			 registered participants’ participation in a competition under this Act. The
			 Secretary shall give notice of any waiver required under this subsection in the
			 notice required by section 3(b)(2). The Secretary may not require a registered
			 participant to waive claims against the administering entity arising out of the
			 unauthorized use or disclosure by the administering entity of the registered
			 participant’s intellectual property, trade secrets, or confidential business
			 information.
			(b)Liability Insurance
				(1)RequirementsRegistered participants shall be required
			 to obtain liability insurance or demonstrate financial responsibility, in
			 amounts determined by the Secretary, for claims by—
					(A)a third party for death, bodily injury, or
			 property damage or loss resulting from an activity carried out in connection
			 with participation in a competition under this Act; and
					(B)the Federal Government for damage or loss
			 to Government property resulting from such an activity.
					(2)Federal Government insuredThe Federal Government shall be named as an
			 additional insured under a registered participant’s insurance policy required
			 under paragraph (1)(A), and registered participants shall be required to agree
			 to indemnify the Federal Government against third party claims for damages
			 arising from or related to competition activities.
				8.Authorization of appropriations
			(a)Authorization of Appropriations
				(1)AwardsThere are authorized to be appropriated to
			 the Secretary for the period encompassing fiscal years 2008 through 2017 for
			 carrying out this Act—
					(A)$20,000,000 for awards described in section
			 (4)(a)(1);
					(B)$20,000,000 for awards described in section
			 4(a)(2); and
					(C)$10,000,000 for the award described in
			 section 4(a)(3).
					(2)AdministrationIn addition to the amounts authorized in
			 paragraph (1), there are authorized to be appropriated to the Secretary for
			 each of fiscal years 2008 through 2017 $2,000,000 for the administrative costs
			 of carrying out this Act.
				(b)Carryover of FundsFunds appropriated for prize awards under
			 this Act shall remain available until expended, and may be transferred,
			 reprogrammed, or expended for other purposes only after the expiration of 10
			 fiscal years after the fiscal year for which the funds were originally
			 appropriated. No provision in this Act permits obligation or payment of funds
			 in violation of section 1341 of title 31 of the United States Code (commonly
			 referred to as the Anti-Deficiency Act).
			9.NonsubstitutionThe programs created under this Act shall
			 not be considered a substitute for Federal research and development
			 programs.
		
